 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK HUNT,                                        No. 1:19-cv-00504-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    D. DIAZ, et al.,
                                                        (Doc. No. 21)
15                       Defendants.
16

17           Plaintiff Mark Hunt is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On September 19, 2019, the assigned magistrate judge issued findings and
21   recommendations recommending that plaintiff’s due process claim be dismissed for failure to
22   state a cognizable claim and this action proceed only on plaintiff’s excessive use of force claim
23   brought against defendants D. Diaz, A. Velasquez, J. Brainard, G. Solorio, and K. Reyes. (Doc.
24   No. 21.) The findings and recommendations were served on plaintiff and contained notice that

25   objections were due within twenty-one (21) days. No objections have been filed and the time to

26   do so has now passed.

27   /////

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a
 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings
 3   and recommendations to be supported by the record and by proper analysis.
 4          Accordingly:

 5          1.      The findings and recommendations issued on September 19, 2019 (Doc. No. 21) are

 6                  adopted in full;

 7          2.      Plaintiff’s due process claim is dismissed for failure to state a cognizable claim;

 8          3.      This action shall proceed solely on plaintiff’s excessive use of force claim against

 9                  defendants D. Diaz, A. Velasquez, J. Brainard, G. Solorio, and K. Reyes; and

10          4.      The matter is referred back to the magistrate judge for further proceedings consistent

11                  with this order.

12
     IT IS SO ORDERED.
13
        Dated:     December 5, 2019
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
